Citation Nr: 0822354	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  06-26 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a compensable rating for chest pain with EKG 
irregularity and shortness of breath, to include the 
propriety of the reduction from 10 to 0 percent for the 
service-connected disability effective April 28, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to August 
1989.  This matter is on appeal from an April 2006 rating 
decision from the North Little Rock, Arkansas Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran testified at a December 2007 Travel Board hearing 
before the undersigned Veterans' Law Judge.


FINDINGS OF FACT

1.  The 10 percent disability evaluation assigned to the 
veteran's chest pains with irregular EKG and shortness of 
breath had been in effect for over 10 years at the time the 
reduction was made effective.

2.  At the time the reduction was made effective, the veteran 
was assigned an increased overall disability evaluation, to 
include a 100 percent evaluation for total disability due to 
individual unemployability.

3.  Satisfactory evidence warranting a reduction in the 
veteran's disability evaluation of chest pains with irregular 
EKG and shortness of breath was of record at the time of the 
April 2006 rating decision that reduced his 10 percent 
evaluation to 0 percent.

4.  During the entire period on appeal, the veteran's chest 
pains with irregular EKG and shortness of breath were not 
productive of dyspnea, angina, dizziness, syncope, or 
continuous medication. 



CONCLUSIONS OF LAW

1.  The reduction in rating from 10 percent to 0 percent, 
effective April 28, 2006 for service-connected symptoms of 
chest pain with EKG irregularity and shortness of breath was 
proper; entitlement to restoration of the 10 percent rating 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.105(e), 3.159, 3.344(c), 4.104; DC 7011 
(2007).

2.  The criteria for a compensable disability rating for the 
service-connected symptoms of chest pain with EKG 
irregularity and shortness of breath have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.10, 4.104; DC 7011 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Vazquez-Flores, slip 
op. at 5-6. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in May 
2005, prior to the initial RO decision that is the subject of 
this appeal.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in May 2006.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.

The Board acknowledges that the VCAA letter sent to the 
veteran in May 2005 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the veteran was asked to submit evidence of the 
disability's impact on his employment in the May 2006 letter 
and in each letter the veteran was informed of specific types 
of evidence, not purely medical, that could substantiate his 
claim.  In addition, the August 2006 statement of the case 
contained the exact language of DC 7011, under which the 
veteran is currently rated.  Based on the evidence above, the 
veteran can be expected to understand from the various 
letters from the RO what was needed to support his claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
testimony.  Specifically, the veteran testified that his 
daily activities were affected and that his condition had 
worsened.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA treatment records and he was provided 
an opportunity to set forth his contentions during the 
hearing before the undersigned Veterans Law Judge.  In 
addition, he was afforded a VA medical examination in May 
2006 which focused on his service-connected disability.  No 
further examination is necessary as the veteran has not 
indicated that his condition has worsened since that 
examination.  Specifically, in the hearing testimony, the 
veteran did not answer in the affirmative when asked if his 
disability had increased in severity since that examination 
but rather argued that the RO had not considered all evidence 
of record.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).



Propriety of the Reduction of Disability Rating

Specific due process requirements are necessary in most cases 
wherein a veteran's disability rating is reduced.  However, 
in this case, the question as to whether the correct due 
process procedures were carried out is moot as due process 
was not required in this case.  Under 38 C.F.R. § 3.105(e) 
the due process requirements regarding a reduction in 
benefits only apply where said reduction would reduce or 
discontinue the compensation payments that were being made at 
that time.  At the time of the April 2006 rating decision in 
which the veteran's rating for chest pains, irregular EKG, 
and shortness of breath was reduced to 0 percent, the 
veteran's total disability rating based on all service-
connected disabilities and their individual ratings increased 
along with the veteran's compensation payments.  
Specifically, in the April 2006 rating decision, the 
veteran's overall combined evaluation was increased from 40 
percent to 70 percent.  The Board also notes that the veteran 
was granted total disability due to individual 
unemployability in a May 2006 rating decision dating back to 
the effective date of reduction in benefits.

The procedures set forth in 38 C.F.R. § 3.105 are not 
applicable here because no reduction or discontinuance of 
compensation occurred.  The Board will next turn to the issue 
of whether VA has met its burden of proving that the 
reduction was warranted.

In determining what criteria to apply in addressing whether 
the rating reductions were warranted, the Board notes that 
the veteran's grant of service connection for symptoms of 
chest pain, irregular EKG, and shortness of breath is 
protected under 38 C.F.R. § 3.957 as he has been service 
connected for those symptoms for over 10 years and there is 
no evidence that the original grant was based on fraud or 
that the veteran was dishonorably discharged.

The veteran's rating has been in effect for over 5 years, and 
as such he also meets the minimum criteria for application of 
38 C.F.R. § 3.344.  That section indicates that for 
evaluations in place for more than 5 years, the RO is to 
ensure the greatest degree of stability of disability 
evaluations possible.  This means that those illnesses or 
disabilities subject to temporary or episodic improvement are 
not to be reduced on the results of any one examination, 
except in those cases where all the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated.  

Here, the veteran's initial grant of service connection in 
January 1990 was for symptoms of heart disease rather than an 
actual service-connectable disability.  The symptoms for 
which service connection were granted were chest pain, 
irregular EKG, and shortness of breath.  In the same January 
1990 rating decision, the veteran was denied entitlement to 
service connection for rheumatic heart disease.  Since that 
grant of service connection effective September 1989, the 
veteran has claimed entitlement to service connection and 
been denied such service connection for coronary artery 
disease in May 2006.  As the issue at hand is that the 
veteran's overall heart disorders have not shown to have 
improved but have become worse and that the symptoms for 
which he is service connected are not shown to manifest in 
any disability other than those for which he has expressly 
not been service connected, 3.344 is not entirely applicable.

The veteran's medical records include VA treatment records, 
private medical records, and a VA examination and additional 
VA opinion.  The veteran has notably gone untreated for 
anything regarding the heart in the VA medical records during 
the appeal period beginning within a year of the submission 
of the veteran's claim for increased rating.

The veteran submitted private medical records dated from 
April 2004.  The records indicate several tests relating to 
the heart being conducted after the veteran complained of 
chest pain.  The first, an echocardiogram, indicated that the 
veteran had "concentric left ventricular hypertrophy with 
evidence of global hypokinesis with an ejection fraction of 
35-45%," "evidence of diastolic dysfunction," "left atrial 
enlargement," "aortic valve sclerosis with mild to moderate 
aortic valve insufficiency," "mitral valve thickening with 
mild mitral valve insufficiency," and "mild tricuspid valve 
insufficiency with normal right ventricular systolic 
pressures."  An electrocardiogram yielded an impression that 
"This patient has a non diagnostic stress electrocardiogram 
due to resting ECG abnormalities although no diagnostic 
changes occurred during Adenosine infusion.  The myocardial 
perfusion scan was of poor quality and suggests either 
previous inferior wall myocardial infarction or attenuation 
artifact.  Additionally there were minor findings in the 
anteroseptal wall suggesting questionable ischemia and there 
were mild wall motion abnormalities involving the septum of 
the left ventricle.  Overall this study is felt to be 
equivocal for the presence of ischemia."

The VA examination was conducted in June 2005.  After 
eliciting a full medical history from the veteran and 
examining the veteran physically, the examiner diagnosed the 
veteran as having mild coronary artery disease on coronary 
arteriogram (see above as done in 2001), aortic insufficiency 
with reduced ejection fraction of 40 to 50 percent and left 
ventricular hypertrophy.  The examiner commented that 
"because of his medical problems, he is unable to go 
exercising testing for METs.  He does still have chest pain 
but cannot give an example of what kind of activity causes 
chest pain because he cannot do anything...His METs are 
estimated to be 1.5, bu[t] this is very rough estimate."

A VA physician reviewed the veteran's file in entirety in May 
2006.  The physician assessed that "the patient's chest pain 
is not of arteriorsclerotic origin and that it is less likely 
than not that he has significant aortic insufficiency.  The 
patient has a childhood history of rheumatic fever manifested 
by Sydenham's chorea without any evidence of cardiomyopathy 
and murmurs were not described on either his entrance or 
retirement examinations.  It is less likely than not that the 
patient has significant coronary or valvular heart disease 
due to factors during his active duty career.  Without 
resorting to speculation, I could not explain the mild left 
ventricular hypertrophy demonstrated from time to time on 
echocardiogram and borderline LVH on electrocardiogram, but 
this does not appear to be functionally significant."

The veteran was rendered unable to do METs testing at the 
June 2005 VA examination and was assumed to have a very low 
workload potential should testing be conducted.  But that 
determination is not shown to be related to the veteran's 
narrowly service-connected heart disability symptoms.  Rather 
it was determined to be due to the non-service-connected 
heart disabilities.  Also, while the veteran was shown to 
have hypertrophy on echocardiogram, the May 2006 VA opinion 
illustrates that such a finding is not functionally 
significant, thereby not something that would warrant a 
disability rating as it does not affect the veteran's 
functioning.  

As the veteran's service-connected symptoms of chest pain, 
irregular EKG, and shortness of breath have not shown to be 
productive of dyspnea, fatigue, angina, dizziness, syncope or 
continuous medication, as required for the assignment of a 10 
percent rating under Diagnostic Code 7011, the reduction of 
the veteran's evaluation from 10 percent to 0 percent is 
determined to have been proper.  The Board finds that proper 
procedural development was afforded the veteran with respect 
to the reduction, as well as that the preponderance of the 
evidence supports the reduction from 10 to 0 percent.  
Sorakubo v. Principi, 16 Vet. App. 120, 123-24 (2002) (citing 
Brown (Kevin) v. Brown, 5 Vet. App. 413 (1993)); Hayes v. 
Brown, 9 Vet. App. 67 (1996).

Increased Rating Claim

With regards to the veteran's claim for an increased 
disability rating for his symptoms of chest pain, irregular 
EKG, and shortness of breath, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

As seen above, the veteran is currently rated as 
noncompensably disabled for chest pain with an 
electrocardiogram irregularity and shortness of breath under 
38 C.F.R. § 4.104, Diagnostic Code 7011.  The Diagnostic 
Codes (DCs) under 38 C.F.R. § 4.104 are related to diseases 
of the heart.  DC 7011 specifically relates to sustained 
ventricular arrhythmias and allows a compensable rating of 10 
percent where the veteran displays symptoms of a workload of 
greater than 7 METs but not greater than 10 METs that results 
in dyspnea, fatigue, angina, dizziness, or syncope, or where 
the veteran is on continuous medication to control the 
disease.  38 C.F.R. § 4.100 indicates that MET testing is 
required in all cases where DC 7011 is applicable unless 
there is, inter alia, a medical contraindication.  As the 
veteran has been rendered unable to undergo MET testing in 
this case, he is relieved from the MET testing requirement.

As seen above, the veteran's service connected symptoms of 
chest pain, irregular EKG, and shortness of breath have not 
been found to be productive of any disability other than 
those specifically not service connected and not currently 
before the Board.  Specifically, the medical evidence of 
record does not show that the service-connected disability 
per se is characterized by dyspnea, fatigue, angina, 
dizziness, syncope or continuous medication.  As a result of 
the foregoing, the veteran's service-connected heart symptoms 
are not more nearly approximated by a compensable rating.

With regard to the veteran's claim, the Board has considered 
the veteran's statements regarding his service-connected 
disability on appeal.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  In this case, there 
has been no assertion or showing by the appellant that his 
service-connected disability has necessitated frequent 
periods of hospitalization.  While it can be argued that the 
veteran's disability has interfered with his employability, 
the evidence of record simply does not support a conclusion 
that any such impairment is beyond that already contemplated 
by the applicable schedular criteria.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  In the absence of the factors 
set forth above, the Board finds that the criteria for 
submission for the assignment of extraschedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Restoration of the 10 percent rating for chest pain with EKG 
irregularity and shortness of breath is denied.

Entitlement to a compensable evaluation for service-connected 
chest pain with EKG irregularity and shortness of breath is 
denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


